DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 7/18/2022 is acknowledged. Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
As Applicant did not traverse the restriction requirement, it is hereby deemed proper and made FINAL.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: The language of claims 3, 8, 9, 12 and 13, which are indefinite for the reasons set forth below, appear in the specification in the same indefinite manner (see, e.g., [0031], [0039]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 8-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “zone comprises a Ti-N solution alloy matrix”. It is unclear what a “Ti-N solution alloy” is, and it is further unclear whether the “Ti-N solution alloy” is the same as the previously recited “Ti-N solid solution alloy” of claim 1. For purposes of examination, they are presumed to be the same.
Claim 3 recites “a thickness of about 0.010 mm to about 0.01 mm”. The claimed thickness fails to set forth a definite range and is therefore indefinite.
Claims 8, 9, 12 and 13 recite “the coating layer has an average thickness on the first surface of about __ µg/cm2”. The units of µg/cm2 do not represent a thickness, rendering the claims indefinite. For purposes of examination, the claims have been interpreted to refer to a coating weight.
Claim 14 recites “an average pull test failure load of about 15 lb (6.8 kg)”. This limitation is indefinite because a joint has a single pull test failure load, not an average one, since subjecting a joint to a pull test is destructive. Furthermore, giving the load in two different units is indefinite regarding the scope of what the metes and bounds of the claimed invention actually are. For purposes of examination, ‘average’ and the ‘6.8 kg’ have not been considered in interpreting the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahasrabudhe et al. (“Laser processing of in situ TiN/Ti composite coating on titanium”).
Regarding claims 1-2 and 7, Sahasrabudhe discloses a titanium plate subjected to laser heating in nitrogen atmosphere, resulting in surface nitriding (p. 240, §2.1). The titanium nitride coating contains a titanium matrix with nitride phases therein (p. 241, §2.3).
Regarding claims 4-6, one of ordinary skill in the art would expect the coating layer in Sahasrabudhe to exhibit the claimed properties given the substantially similar composition, absent objective evidence to the contrary. See MPEP 2112.
Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani et al. (JP 2007-111707).
Regarding claims 1-3 and 7, Otani discloses a titanium plate on which a titanium nitride layer is formed (p. 3, ¶ 6). Ohtani discloses an example where the thickness of the titanium nitride layer is 9.4 µm (p. 3, ¶ 6), which is about 0.01 mm. Ohtani teaches the titanium nitride layer is made by a method in which nitrogen is diffused and permeated into the titanium plate (p. 3, ¶ 3). This is substantially similar to methods used to make the claimed workpiece (see Spec., [0030]). Accordingly, one of ordinary skill in the art would expect to find the same structure in the coated titanium plate of Ohtani, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 4-6, one of ordinary skill in the art would expect the coating layer in Otani to exhibit the claimed properties given the substantially similar composition, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 10, Otani discloses a titanium plate on which a titanium nitride layer is formed (p. 3, ¶ 6). Ohtani discloses an example where the thickness of the titanium nitride layer is 9.4 µm (p. 3, ¶ 6), which is about 0.01 mm. Ohtani teaches the titanium nitride layer is made by forming a method in which nitrogen is diffused and permeated into the titanium plate (p. 3, ¶ 3). This titanium plate is welded to another titanium plate (p. 3, ¶ 2-3). One of ordinary skill in the art would expect nitrogen in the weld joint to be higher than nitrogen in the titanium plates which do not contain nitrogen, absent objective evidence to the contrary. See MPEP 2112. Furthermore, the weld joint encompasses more than the Ti-N coating layer, it would, as a whole, be expected to contain less nitrogen than the connection zone comprising the Ti-N coating layer, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 11, one of ordinary skill in the art would expect the weld joint to be harder than that of the titanium plates based on the presence of titanium nitride and welding process, absent objective evidence to the contrary. See MPEP 2112.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zaplatynsky (US 4,434,189).
Regarding claims 1-2 and 7, Zaplatynsky teaches a metal substrate of titanium or titanium alloy which is coated by alloying or forming TiN on a substrate surface (abstract). The nitrogen forms a solid solution with titanium and titanium nitride (col. 3, lines 5-10). Zaplatynsky teaches the titanium nitride layer is made by a method in which nitrogen is diffused and permeated into the titanium plate (col. 2, lines 20-25). This is substantially similar to methods used to make the claimed workpiece (see Spec., [0030]). Accordingly, one of ordinary skill in the art would expect to find the same structure in the coated titanium plate of Zaplatynsky, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 3, Zaplatynsky teaches the coating layer has a thickness of 0.3 mils (col. 3, lines 15-17), which is about 0.01 mm.
Regarding claims 4-6, one of ordinary skill in the art would expect the coating layer in Zaplatynsky to exhibit the claimed properties given the substantially similar composition, absent objective evidence to the contrary. See MPEP 2112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (JP 2007-111707), as applied to claims 1 and 10.
Regarding claims 8-9, the limitations of claim 1 have been addressed above. Given the thickness of the titanium nitride layer in Ohtani is also about 0.01 mm (see p. 3, ¶ 6) and the density of titanium nitride is 5.4 g/cm3, one of ordinary skill in the art would expect the coating weight to overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12-13, the limitations of claim 10 have been addressed above. Given the thickness of the titanium nitride layer is about 0.01 mm (see p. 3, ¶ 6) and the density of titanium nitride is 5.4 g/cm3, one of ordinary skill in the art would expect the coating weight to overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zaplatynsky (US 4,434,189), as applied to claim 1.
Regarding claims 8-9, the limitations of claim 1 have been addressed above. Given the thickness of the titanium nitride layer is about 0.01 mm (see col. 3, lines 15-17) and the density of titanium nitride is 5.4 g/cm3, one of ordinary skill in the art would expect the coating weight to overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dourdeville (US 2010/0171055) discloses diffusion-bonded titanium components having surface layers of TiN.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784